                Case 3:20-cr-00251-JD Document 13 Filed 10/05/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 BENJAMIN KINGSLEY (CABN 314192)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6937
 7        FAX: (415) 436-7234
          benjamin.kingsley@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO: CR 20-251 JD
                                                      )
14           Plaintiff,                               ) [PROPOSED] ORDER OF DETENTION PENDING
                                                      ) TRIAL
15      v.                                            )
                                                      )
16   XIN WANG                                         )
                                                      )
17           Defendant.                               )
                                                      )
18
19           On June 7, 2020, defendant Xin Wang was arrested on a criminal complaint at Los Angeles

20 International Airport as he was attempting to fly to the People’s Republic of China (“PRC”). Defendant

21 made his initial appearance in the Central District of California on June 8, 2020. The government

22 moved for detention, and on June 12, 2020, defendant was ordered by the Honorable Jacqueline

23 Chooljian to be transported in custody to this district for further proceedings.

24           On August 11, 2020, he made his initial appearance in this district before the Honorable Thomas

25 S. Hixson. The government moved for detention, and defendant was remanded to custody pending a

26 detention hearing. The detention hearing was continued several times at the request of the defense, to

27 allow the defense time to prepare.

28
     [PROPOSED] DETENTION ORDER
     CR 20-251 JD
                Case 3:20-cr-00251-JD Document 13 Filed 10/05/20 Page 2 of 3




 1          On September 29, 2020, this Court held a hearing on the motion for detention. Defendant was

 2 present and represented by counsel. In advance of the hearing, Pretrial Services submitted a report in

 3 recommending that defendant be detained, and a representative of Pretrial Services was present at the

 4 hearing. Also in advance of the hearing, this Court received and reviewed the government’s

 5 memorandum and supporting affidavit regarding detention, filed in the Central District of California in

 6 20-mj-02585-DUTY on June 11, 2020. At the hearing, the government continued to seek detention;

 7 defendant opposed that motion, and sought pretrial release on a recognizance bond. Proffers and

 8 arguments regarding detention and release were submitted by the parties.

 9          Upon consideration of the facts, proffers, and arguments presented, the Court finds by clear and

10 convincing evidence that no condition or combination of conditions of release will reasonably assure the

11 defendant’s appearance at further proceedings in this matter. Accordingly, the Court concludes that

12 defendant must be detained pending trial in this matter. This Order supplements the Court’s findings at

13 the detention hearing and serves as written findings of fact and statement of reasons as required by 18

14 U.S.C. § 3142(i)(1).

15          The Court finds by a preponderance of the evidence that the defendant is an extreme risk of

16 flight and non-appearance. Defendant has no ties to the United States or the community here, and

17 defendant’s family, who had been present with him during his time in the United States, left the United

18 States shortly after his arrest, to return to the PRC. Defendant has no reason to remain in the United
19 States voluntarily during this proceeding. Further, the government of the People’s Republic of China

20 has the resources, ability, and motivation to facilitate defendant’s flight from the United States should he

21 be released from custody. Finally, the Court finds defendant’s proposed recognizance bond is not

22 sufficient to ameliorate these significant risks.

23          Accordingly, based on all of the facts set forth above, the facts proffered by the government, and

24 the information set forth in the Pretrial Service’s report, the Court finds by clear and convincing

25 evidence that no condition or combination of conditions of release will reasonably assure the safety of

26 the community and appearance of defendant as required.

27          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

28
     [PROPOSED] DETENTION ORDER
     CR 20-251 JD
                                                         2
               Case 3:20-cr-00251-JD Document 13 Filed 10/05/20 Page 3 of 3




 1          (1) the defendant be, and hereby is, committed to the custody of the Attorney General for

 2 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

 3 sentences or being held in custody pending appeal;

 4          (2) the defendant be afforded reasonable opportunity for private consultation with his counsel;

 5 and

 6          (3) on order of a court of the United States or on request of an attorney for the government, the

 7 person in charge of the corrections facility in which the defendant is confined shall deliver the defendant

 8 to an authorized Deputy United States Marshal for the purpose of any appearance in connection with a

 9 court proceeding.

10

11 DATED:                                         ___________________________________
                                                  THE HONORABLE ALEX G. TSE
12
                                                  United States Magistrate Judge
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     [PROPOSED] DETENTION ORDER
     CR 20-251 JD
                                                         3
